



Exhibit 10.1


GENERAL RELEASE


In consideration for the mutual promises described in that certain Employment
Agreement dated February 10, 2014 (“Employment Agreement”) executed between
PROS, Inc., a Delaware corporation (the “Company”) and D. Blair Crump (the
“Employee”) and the consideration set forth below, the parties enter into the
following General Release (“General Release”) and agree as follows:


1.     Payment of Severance Package. Notwithstanding anything herein to the
contrary, Company agrees to pay Employee the following severance package (the
“Severance Package”), and continue to abide by the other surviving provisions of
the Employment Agreement:


(i)     severance equivalent to Four Hundred Twenty Thousand and 00/100 Dollars
($420,000.00), less applicable withholding and deductions, paid in equal
installments over a twelve (12) month period on Company’s regular paydays, with
the first such installment payment made on the first payday following the 30th
day after July 29, 2016; and


(ii)     to the extent Employee participates in any medical, prescription drug,
dental, vision and any other “group health plan” of the Company immediately
prior to July 29, 2016, the Company shall pay to Employee in a lump sum on the
first payday following the 30th day after July 29, 2016, a fully taxable cash
payment in an amount equal to twelve (12) times the monthly premium cost to
Employee of continued coverage for Employee that would be incurred for
continuation coverage under such plans in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended, and Part 6 of Title 1 of the Employee
Retirement Income Security Act of 1986, as amended, less applicable tax
withholding, payable on the first payday following the 30th day after July 29,
2016. Employee may, but is not obligated to, use such payment toward the cost of
continuation coverage premiums; and


(iii)    (A) Two Hundred Ten Thousand and 00/100 ($210,000.00) (the “Unpaid
Bonus”), and (B) Four Hundred Twenty Thousand and 00/100 Dollars ($420,000.00)
(the “Forward Bonus”). The Unpaid Bonus shall be payable on the first payday
following the 30th day after July 29, 2016, and the Forward Bonus shall be
payable in equal installments over a twelve (12) month period on Company’s
regular paydays, with the first such installment payment made on the first
payday following the 30th day after July 29, 2016; and


(iv)     the acceleration of vesting all restricted stock units issued to the
Employee by PROS Holdings, Inc.


2.     Continued Compliance. Employee agrees to continue to abide by the
surviving provisions of the Employment Agreement, which is incorporated herein
by reference. Provided that Employee (a) strictly complies with Employee’s
confidentiality obligations in the Employment Agreement and (b) does not
otherwise disrupt, impair, damage or interfere with the Company’s relationship
with its employees; nothing in the Employment Agreement will in any way limit
the Employee from directly or indirectly solicit for employment, either on
Employee’s behalf or on behalf of any other entity, Denise Austin for
employment.


3.     General Release.


3.1     Subject to Employee’s rights under this General Release, including the
right to enforce the Company’s obligations in Section 1 above, which are not
released, Employee unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as their respective employees, officers, directors,
members, managers, stockholders, partners, agents, successors and assigns
(collectively, “Released Parties”), from all claims related in any way to the
transactions or occurrences between them to date, to the fullest extent
permitted by law, including, but not limited to, Employee’s employment with
Company, the termination of Employee’s employment, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Employee’s employment with Company. This release is intended to
have the broadest possible application and includes, but is not limited to, any
tort, contract, common law, constitutional or other statutory claims, including,
but not limited to alleged violations of the Texas Labor Code (including but not
limited to the Texas Civil Rights Act, the Texas Payday Act, and the Texas
Minimum Wage Law), the federal Fair Labor Standards Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act of 1967, as amended, and all claims for attorneys’ fees, costs
and expenses. Employee expressly waives Employee’s right to recovery of any
type, including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Employee or on





--------------------------------------------------------------------------------





Employee’s behalf, related in any way to the matters released herein. However,
this general release is not intended to bar any claims that, by statute, may not
be waived, such as claims for any challenge to the validity of Employee’s
release of claims under the Age Discrimination in Employment Act of 1967, as
amended, as set forth in this General Release.


3.2     Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this General Release and agrees,
nonetheless, that this General Release and the release contained in it shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.


3.3     Employee declares and represents that Employee intends this General
Release to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Employee intends the
release herein to be final and complete. Employee executes this release with the
full knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.


4.     Indemnification. The Company and Employee agree that Employee is not
releasing any claims Employee may have for indemnification under state or other
law or any indemnification agreement in effect between Employee and Company as
of the Separation Date (as defined below) or the charter, articles or by-laws of
the Company, or under any insurance policy providing directors’ and officers’
coverage for any lawsuit or claim relating to the period when Employee was a
director, officer or employee of the Company (if any); provided, however, that
(i) Employee’s execution of this General Release is not a concession or guaranty
that Employee has any such rights to indemnification, (ii) this General Release
does not create any additional rights to indemnification and (ii) the Company
retains any defenses it may have to such indemnification or coverage.


5.     Representation Concerning Filing of Legal Actions. Employee represents
that, as of the date of this General Release, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency.


6.     Nondisparagement. Each party agrees that such party will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of such party or any of the
other Released Parties.


7.     Confidentiality and Return of Company Property. Employee understands and
agrees that as a condition of receiving the Severance Package in Paragraph 1,
all Company property must be returned to Company on or before the last day of
Employee’s employment at Company (“Separation Date”). By signing this General
Release, Employee represents and warrants that Employee will have returned to
Company on or before the Separation Date, all Company property, data and
information belonging to Company and agrees that Employee will not use or
disclose to others (other than his attorney under an obligation of
confidentiality and to the extent necessary to provide legal advice to Employee
regarding any termination his employment for Good Reason) any confidential or
proprietary information of Company or the Released Parties. In addition,
Employee agrees to keep the terms of this General Release confidential between
Employee and Company, except that Employee may tell Employee’s immediate family
and attorney or accountant, if any, as needed, but in no event should Employee
discuss this General Release or its terms with any current or prospective
employee of Company.


8.     No Admissions. By entering into this General Release, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this General
Release is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.


9.     Older Workers’ Benefit Protection Act. This General Release is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. 626(f). Employee is advised to consult with an attorney before executing
this General Release.


9.1     Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this General Release; (b)
Employee has been advised in writing to consult with an attorney before
executing this General Release; (c) Employee has obtained and considered such
legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this General
Release (although Employee may elect not to use the full 21-day period at
Employee’s option); and (e) by signing this General Release, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.


9.2     Revocation/Effective Date. This General Release shall not become
effective or enforceable until the eighth day after Employee signs this General
Release. In other words, Employee may revoke Employee’s acceptance of this
General Release within seven (7) days after the date Employee signs it.
Employee’s revocation must be in writing and received





--------------------------------------------------------------------------------





by PROS, Inc., 3100 Main Street, Suite 900, Houston, Texas 77002, by 5:00 p.m.
Central Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
General Release shall become binding and enforceable on the eighth day (the
“Effective Date”).


9.3     Preserved Rights of Employee. This General Release does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this General Release. In
addition, this General Release does not prohibit Employee from challenging the
validity of this General Release’s waiver and release of claims under the Age
Discrimination in Employment Act of 1967.


10.     Severability. In the event any provision of this General Release shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.


11.     Full Defense. This General Release may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.


12.     Governing Law; Forum. The validity, interpretation and performance of
this General Release shall be construed and interpreted according to the laws of
the United States of America and the State of Texas without giving effect to
conflicts of law principles. Employee agrees that any disputes or litigation
that may arise with respect to the General Release shall be brought and
prosecuted in Harris County, Texas and waives any and all objections to the
location of such litigation, including but not limited to objections based on
forum non conveniens. In addition, Employee irrevocably consents to the
exclusive personal jurisdiction of the federal and state courts located in
Harris County, Texas, as applicable, for any matter arising out of or relating
to this General Release.


13.     Entire Agreement. This General Release, including the Employment
Agreement incorporated herein by reference, constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This General Release may be amended or modified only with the
written consent of Employee and the Board of Directors of Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.


THE PARTIES TO THIS GENERAL RELEASE HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS GENERAL RELEASE ON THE DATES SHOWN BELOW.


COMPANY:


PROS, INC.
a Delaware corporation


By:    /s/ Andres D. Reiner            
Name:    Andres D. Reiner            
Title:    President & CEO            
Date:    August 1, 2016            




EMPLOYEE:


/s/ D. Blair Crump                            
D. Blair Crump















